In the United States Court of Federal Claims
                                           No. 22-1628
                                    Filed: November 10, 2022


    ROBERT L. HILLS,

                     Plaintiff,

    v.

    THE UNITED STATES,

                     Defendant.


                          MEMORANDUM OPINION AND ORDER

         Pro se Plaintiff, Robert L. Hills’s (“Mr. Hills”) Complaint outlines claims related to his
traffic-stop arrest and ensuing adjudication. (Compl., ECF No. 1). Because these claims only
implicate local, county, or state officers and departments, the Court dismisses the Complaint for
lack of subject-matter jurisdiction. RCFC 12(h)(3).

         While driving through Poland, Ohio, police stopped and subsequently arrested Mr. Hills
for obstructing official business. See Ohio. Rev. Code § 2921.31; (Compl. Ex. 1 at 3, ECF No. 1-
1).1 Mr. Hills claims that the arrest was “racially motivated,” and violated “the Privacy Act of
1974,” rights and duties owed to him as a self-recognized “American Indian” under 18 U.S.C. §
112, “the Jay Trea[t]y of 1794 article 3,” his rights to “Substantive Due Process,” and “to drive
on [a] public street with freedom from police interference.” Mr. Hills also claims that his “pre-
trial detention” for “refusing unconstitutional stipulation for probation,” in the “Mahoning
[C]ounty jail,” constituted “[f]alse imprisonment as retaliation” under 42 U.S.C. § 12203 and
violated his “constitutional rights.” (Compl. at 1–2).

        As a threshold matter, the Court exercises an “independent obligation” to determine
whether it has subject-matter jurisdiction over the claims asserted in the Complaint. Hertz Corp.
v. Friend, 559 U.S. 77, 94 (2010); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94–95 (1998). RCFC 12(h)(3) provides: “[i]f the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.” In its subject-matter jurisdiction
review, the Court will treat factual allegations in the complaint as true and construe them in the
light most favorable to the plaintiff. See Estes Express Lines v. United States, 739 F.3d 689, 692
(Fed. Cir. 2014). Pro se plaintiffs are held to more lenient standards in drafting their pleading
than lawyers. Hughes v. Rowe, 449 U.S. 5, 9 (1980). This permissive standard, however, does


1
  For the purposes of determining subject-matter jurisdiction over the case, the Court “take[s] as
true the facts alleged [in the complaint].” Catawba Indian Tribe of S.C. v. United States, 982
F.2d 1564, 1568–69 (Fed. Cir. 1993).
not exempt pro se plaintiffs from the burden of establishing the Court’s jurisdiction. Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

        The Court of Federal Claims possesses jurisdiction over alleged violations by the United
States that mandate payment of money damages by the Federal Government. 28 U.S.C. §
1491(a)(1). The United States’ mandate for money damages can arise from: (1) an express or
implied contract with the United States; (2) right for a refund of a payment made to the United
States; or (3) a constitutional, statutory, or regulatory provision. Id.

        The Court of Federal Claims’ jurisdiction is limited by the Tucker Act to rendition of
money damages only in suits “against the United States.” McGrath v. United States, 85 Fed. Cl.
769, 771 (2009) (citing United States v. Sherwood, 312 U.S. 584, 588 (1941)); 28 U.S.C. §
1491(a)(1). Accordingly, RCFC 10(a) requires that all complaints must designate the United
States “as the party defendant.” However, merely listing the United States in the complaint’s
caption is not enough to invoke subject-matter jurisdiction. Garner v. United States, 85 Fed. Cl.
756, 773 (2009). Instead, the allegations in the complaint must also target conduct by federal
entities. See Barker v. United States, Case No. 18-1446, 2019 U.S. Claims LEXIS 17 (Jan. 15,
2019) (finding that the Court lacks subject-matter jurisdiction over claims that are mainly
targeted at “state and local law enforcement authorities” responsible for plaintiff’s arrest).

        Here, although the Complaint lists the United States as the defendant, a review of Mr.
Hills’s allegations makes it abundantly clear that he does not assert any claims “against the
United States.” 28 U.S.C. § 1491(a)(1). Bereft of even cursory references to any federal entities
or officers, the allegations in the Complaint are purely targeted at state and local officials. (See
generally Compl. (raising allegations against municipal courts of Ohio, the Attorney General of
Ohio, and local law enforcement officers)). Accordingly, even if there is any basis to the
allegations outlined in Mr. Hills’s Complaint, and even if he is entitled to any judicial relief, such
relief does not lie with this Court. See Anderson v. United States, 117 Fed. Cl. 330, 331 (2014)
(“This court does not have jurisdiction over any claims alleged against states, localities, state and
local government entities, or state and local government officials and employees”); Cato v.
United States, 141 Fed. Cl. 140, 143 (2018) (finding that the Court “cannot hear plaintiff’s
claims raised against the State of Texas, the City of Houston, the City of Houston Police
Department, and the arresting officer”).

        Furthermore, nothing in the cornucopia of misplaced claims listed in Mr. Hills’s
Complaint invokes this Court’s jurisdiction. None of the sources of substantive law identified in
Mr. Hills’s Complaint are enforceable against the United States for money damages. Even if the
Poland Police violated Mr. Hills’s rights under Ohio law as he alleges, claims founded on state
law fall outside of the Court’s jurisdiction. See Souders v. S.C. Pub. Serv. Auth, 497 F.3d 1303,
1307 (Fed. Cir. 2007) (“Claims founded on state law are also outside the scope of the limited
jurisdiction of the [United States] Court of Federal Claims.”). The Court similarly lacks
jurisdiction to hear claims arising out of the Privacy Act of 1974. Bush v. United States, 627 F.
App’x 928, 930 (Fed. Cir. 2016) (“[W]e agree with the CFC’s prior holdings that it does not
have jurisdiction over claims for Privacy Act violations . . .”); see also 5 U.S.C. § 552a.
Likewise, the Court cannot review violations of 18 U.S.C. § 112, which criminalizes violent
attacks against foreign officials, official guests, and internationally protected persons, because
                                                  2
the Court “has no jurisdiction to adjudicate any claims whatsoever under the federal criminal
code.” Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994). Mr. Hills’s vague references
to substantive due process violations are equally outside of the scope of the Tucker Act because
the due process clauses of the U.S. Constitution do not provide a substantive right to
compensation from the United States. Leblanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995).

         Next, Mr. Hills’s blanket reference to Article III of the Jay Treaty does not establish
subject-matter jurisdiction.2 Mr. Hills’s Complaint does not concern passage through the
Canadian border (the focus of Article III of the Jay Treaty), and that provision, beyond
protecting a privilege, makes no reference to an obligation for money-damages by the United
States. See Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008)
(stating the substantive source of law identified by the plaintiff must reference “the right to
recover of money damages against the United States,” to establish subject-matter jurisdiction);
see also Bey v. Westbury Union Free Sch. Dist., Case No. 21-2048, 2022 U.S. Dist. LEXIS
55583 (E.D.N.Y Mar. 28, 2022) (dismissing claims for violation of Article III of the Jay Treaty
because the allegations did not involve “passage over the Canadian border or losses that [the
plaintiff] sustained during the Revolutionary War”). Furthermore, under 28 U.S.C. § 1502, the
Court of Federal Claims cannot exercise jurisdiction over “any claim against the United States
growing out of or dependent upon any treaty entered into with foreign nations,” unless
“otherwise provided by Act of Congress.” See, e.g., Republic of New Morocco v. United States,
98 Fed. Cl. 463, 468 (2011) (finding that treaties entered into with foreign nations, such as “the
Treaty of Peace and Friendship[,] . . . cannot serve as a basis for the court to exercise
jurisdiction”); see also, Wood v. United States, 961 F.2d 195, 199–200 (Fed. Cir. 1992) (finding
that although 28 U.S.C. § 1502 is read narrowly, it precludes jurisdiction when “but for the
treaty, the plaintiff’s claim would not exist”).

        Finally, Mr. Hills’s Complaint also references retaliation claims under 42 U.S.C. §
12203. This section codifies the anti-retaliation provision of the Americans with Disabilities Act
(“ADA”) and generally prohibits retaliation against an individual who has “opposed any or
practice made unlawful by” the ADA—namely, disability discrimination in the provision of
public services. See The Americans with Disabilities Act of 1990, Pub. L. 101-336, § 503, 42


2
  The Treaty of Amity, Commerce and Navigation, with his Britannic Majesty, November 19,
1794, 8 Stat. 116, commonly known as the Jay Treaty, was broadly “designed to discharge the
unfulfilled promises of the 1783 Treaty of Peace” that followed the Revolutionary War, “which .
. . had sought to protect the land and credit interests of British nationals in America.” Henry Paul
Monaghan, Article III and Supranational Judicial Review, 107 Colum. L. Rev. 833, 852 (2007).
The Jay Treaty established a mechanism for British subjects to arbitrate claims concerning losses
suffered because of British involvement in the war. Id. at 852–54. Article III of this Treaty,
which Mr. Hills references in his Complaint, guaranteed free passage “to the Indians dwelling on
either side of the . . . boundary line” between the United States and what is now Canada. See Jay
Treaty, art 3. Article III’s guarantee of free passage is codified through section 289 of the
Immigration and Naturalization Act at 8 U.S.C. § 1359, enshrining the right of “American
Indians born in Canada to pass the borders of the United States.” 8 U.S.C. § 1359.
                                                   3
U.S.C. § 12203 (1995). The Court lacks jurisdiction over ADA claims because the ADA is not a
money-mandating source of law, and district courts have exclusive jurisdiction over ADA
claims. See Holland v. United States, 149 Fed. Cl. 543, 555 (2020). Therefore, even if the United
States was somehow involved in the incidents described in Mr. Hills’s Complaint, because the
sources of substantive law identified in the Complaint fall outside of the jurisdictional purview of
the Court, the case must still be dismissed for lack of subject-matter jurisdiction.

        The Court GRANTS Mr. Hills’s motion for leave to proceed in forma pauperis, (ECF
No. 2). For the stated reasons, Mr. Hills’s Complaint is DISMISSED for lack of subject-matter
jurisdiction under RCFC 12(h)(3). The Clerk SHALL enter judgment accordingly.

       IT IS SO ORDERED.

                                                                        David A. Tapp
                                                                     DAVID A. TAPP, Judge




                                                 4